DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Please see paragraphs 0080 and 0090.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the agricultural implement (e.g. claim 1) and agricultural field (e.g. claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 3, 4, 8, 11, 13, 14, and 18 are objected to because of the following informalities:
- claims 1 and 11, “location” (claim 1, line 9; claim 11, line 6) should be – locations --.
- claims 3 and 13, “receive” (line 2) should be – receiving --.
- claims 4 and 14, “the heading difference time-series” (line 4) lacks antecedent basis.
- claims 8 and 18, after “the agricultural implement” (claim 8, lines 6-7; claim 18, line 8) should be – the second agricultural implement --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6 and 16, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to identify locations within the particular pass as locations on the point row locations in response to determining that a particular width of a particular pass is less than the width of the agricultural implement and. The specification discloses that the point row may be identified as locations in the field where, based on machine data, the agricultural intelligence computer system determines that a machine was not running at full capacity (paragraph 0144). The specification does not enable one skilled in the art to identify locations within the particular pass as locations on the point row locations based on the description of point row locations in paragraph 0144. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 13, “a peak between the first timestamp and the second timestamp” is not defined. The specification does not define “a peak between the first timestamp and the second timestamp” (see paragraph 0028). Peak of which parameter?

Claims 4 and 14, “a peak in the heading difference time-series” is not defined. The specification does not define “a peak in the heading difference time-series” (see paragraph 0029). Peak of which parameter?

Claims 5 and 15, “identifying each location within the determined width from the boundary of the agricultural field as an edge pass location” appears to disagree with the description of “edge pass location” in the specification. For example, paragraph 0132 describes “edge passes” may be identified as the edges of the agricultural field, which are not “each location within the determined width from the boundary of the agricultural field” as claimed.
Claims 7 and 17,
	a first timestamp and a second timestamp (two timestamps) include a particular location (one location) is indefinite.
	Should “determining that a heading of the agricultural implement for the first timestamp is greater than a threshold value different from a heading of the agricultural implement for the second time stamp and, in response, identifying the particular location as an end row location” be read as -- “determining that a heading of the agricultural implement for the first timestamp is greater than a threshold value, wherein the heading of the agricultural implement for the first timestamp is different from a heading of the agricultural implement for the second time stamp and, in response, identifying the particular location as an end row location”?

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 11 recite an abstract idea of “identifying a plurality of passes in the time-series data” (observation, mental process), “using the identified plurality of passes, identifying a plurality of location on the agricultural field in which the activity performed by the agricultural implement included a particular operational abnormality” (observation, mental process).
Under step 2A, prong 2, the abstract idea is integrated into a practical application of the abstract idea including “generating a map of operational abnormalities for the agricultural field, the map of operational abnormalities including the plurality of locations on the agricultural field in which the activity performed by the agricultural implement included the particular operational abnormality”.
Thus, claims 1 and 11 and their respective dependent claims 2-10 and 12-20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heiniger et al. (US 2010/0185366).

Regarding claims 1 and 11, Heiniger et al. discloses a system comprising:
one or more processors (paragraph 0049, lines 7-9);
a memory storing instructions which, when executed by the one or more processors (paragraph 0049, lines 7-9), causes performance of:
receiving time-series data (78’s, Fig. 2A; 80’s, Fig. 2B) captured from an 
agricultural implement (4) performing an agronomic activity (paragraph 0006, lines 1-6) on an agricultural field (Fig. 2D), 
identifying a plurality of passes in the time-series data (paragraph 0006, lines 5-6);
using the identified plurality of passes, identifying a plurality of location (78’s, 80’s) on the agricultural field in which the activity performed by the agricultural implement included a particular operational abnormality (course deviations, paragraph 0046);
generating a map of operational abnormalities (map of deviated data points, Fig. 2A, 2B; paragraph 0023; paragraph 0054, lines 7-12) for the agricultural field, the map of operational abnormalities including the plurality of locations on the agricultural field in which the activity performed by the agricultural implement included the particular operational abnormality (initial guide path 82b is corrected, paragraph 0054, lines 7-12).

While Heiniger et al. does not expressly disclose for time series data including for each of a plurality of timestamps, a location of the agricultural implement, Heiniger et al. discloses line segment defined by polynomial equation with respect to GPS latitude data points and time (paragraph 0027). Accordingly, it would have been obvious to provide time series data including for each of a plurality of timestamps, a location of the agricultural implement.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. with providing time series data including for each of a plurality of timestamps, a location of the agricultural implement as suggested by Heiniger et al. for the purpose of mapping and analyzing agricultural operations for accurate vehicle and equipment guidance.

Regarding claims 5 and 15, Heiniger et al. discloses the particular operational abnormality (92) comprises an edge pass (edge of 92) and wherein identifying the plurality of locations on the agricultural field (identifying locations field 90; paragraph 0003) in which the activity performed by the agricultural implement included the particular operational abnormality (Fig. 3) comprises:
determining a width of the agricultural implement (paragraph 0057, lines 24-26);
determining a boundary of the agricultural field from the time-series data (paragraph 0049, lines 1-7);
identifying each location within the determined width from the boundary of the agricultural field as an edge pass location (paragraph 0057, lines 24-26).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiniger et al. as applied to claims 1 and 11 above, and further in view of Johannesson et al. (US 2020/0201269).

Regarding claims 8 and 18, Heiniger et al. as modified discloses the claimed limitations as discussed above, except the instructions, when executed by the one or more processors, further cause performance of:
generating a prescription map corresponding to the map of operational abnormalities which identifies a second activity to perform in the plurality of locations; 
generating a script which, when executed by a second agricultural implement, causes the second agricultural implement to perform the second activity in the plurality of locations on the agricultural field;
sending the script to the second agricultural implement to cause the second agricultural implement to perform the second activity in the plurality of locations on the agricultural field.

Johannesson et al. discloses instructions, when executed by the one or more processors (paragraph 0040, lines 4-5), further cause performance of:
generating a prescription map corresponding to the map of operational abnormalities which identifies a second activity to perform in the plurality of locations (paragraph 0040, lines 12-19); 
generating a script which, when executed by an agricultural implement, causes the agricultural implement to perform the second activity in the plurality of locations on the agricultural field (paragraph 0041, lines 16-20).

While Johannesson et al. does not expressly disclose executing the script by a second agricultural, Johannesson et al. discloses executing the script by an agricultural implement (paragraph 0041, lines 16-20), i.e., not any particular agricultural implement. Accordingly, it would have been obvious to executing the script by a second agricultural for performing the second activity in the plurality of locations on the agricultural field.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with executing the script by a second agricultural as suggested by Heiniger et al. for the purpose of performing the second activity in the plurality of locations on the agricultural field.

While Heiniger et al. as modified by Johannesson et al. does not expressly disclose sending the script to the second agricultural implement to cause the agricultural implement to perform the second activity in the plurality of locations on the agricultural field, Johannesson et al. discloses sending the script to an application controller (114) for controlling an operating parameter of an agricultural implement (paragraph 0049, lines 17-23) for performing the second activity in the plurality of locations on the agricultural field. It would have been obvious to provide the second agricultural implement with a controller so the script can be directly sent to the second agricultural implement to cause the agricultural implement to perform the second activity in the plurality of locations on the agricultural field.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with sending the script to the second agricultural implement as suggested by Johannesson et al. for the purpose of performing the second activity in the plurality of locations on the agricultural field.

Regarding claims 9 and 19, Heiniger et al. as modified discloses the claimed limitations as discussed above, except the instructions, when executed by the one or more processors, further cause performance of:
using the map of operational abnormalities, identifying one or more trial locations on the agricultural field;
generating a prescription map which identifies a second activity to perform in the trial locations;
generating a script which, when executed by a second agricultural implement, causes the second agricultural implement to perform the second activity in the plurality of locations on the agricultural field;
sending the script to the second agricultural implement to cause the second agricultural implement to perform the second activity in the plurality of locations on the agricultural field.

Johannesson et al. discloses instructions, when executed by the one or more processors (paragraph 0040, lines 4-5), further cause performance of:
identifying one or more trial locations on the agricultural field (paragraph 0040, lines 12-19);
generating a prescription map which identifies a second activity to perform in the trial locations (paragraph 0040, lines 12-19);
generating a script which, when executed by an agricultural implement, causes the second agricultural implement to perform the activity in the plurality of locations on the agricultural field (paragraph 0041, lines 16-20).

While Johannesson et al. does not expressly disclose using the map of operational abnormalities, Johannesson et al. discloses abnormalities in the agricultural fields (implied by the need to apply pesticides, fungicides, herbicides, paragraph 0005, lines 5-6), and identifying locations to implement trial practices to improve management of the portions of the fields while utilizing other portion of the fields in a prior manner (paragraph 0003, 0007). Accordingly, it would have been obvious to use the map of operational abnormalities to identify one or more trial locations on the agricultural field to implement trial practices.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with using the map of operational abnormalities as suggested by Johannesson et al. for the purpose of identifying one or more trial locations on the agricultural field to implement trial practices.

While Johannesson et al. does not expressly disclose executing the script by a second agricultural, Johannesson et al. discloses executing the script by an agricultural implement (paragraph 0041, lines 16-20), i.e., not any particular agricultural implement. Accordingly, it would have been obvious to executing the script by a second agricultural for performing the second activity in the plurality of locations on the agricultural field.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with executing the script by a second agricultural as suggested by Heiniger et al. for the purpose of performing the second activity in the plurality of locations on the agricultural field.

While Heiniger et al. as modified by Johannesson et al. does not expressly disclose sending the script to the second agricultural implement to cause the agricultural implement to perform the second activity in the plurality of locations on the agricultural field, Johannesson et al. discloses sending the script to an application controller (114) for controlling an operating parameter of an agricultural implement (paragraph 0049, lines 17-23) for performing the second activity in the plurality of locations on the agricultural field. It would have been obvious to provide the second agricultural implement with a controller so the script can be directly sent to the second agricultural implement to cause the agricultural implement to perform the second activity in the plurality of locations on the agricultural field.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with sending the script to the second agricultural implement as suggested by Johannesson et al. for the purpose of performing the second activity in the plurality of locations on the agricultural field.

Regarding claims 10 and 20, Heiniger et al. as modified discloses the claimed limitations as discussed above, except the instructions, when executed by the one or more processors, further cause performance of:
receiving yield data for the agricultural field;
using the map of operational abnormalities, generating updated yield data for the agricultural field;
generating a yield analysis for the agricultural field excluding the data identified using the map of operational abnormalities.

Johannesson et al. discloses instructions, when executed by the one or more processors (paragraph 0040, lines 4-6), further cause performance of:
receiving yield data for the agricultural field (paragraph 0120, lines 1-2);
using the map of operational abnormalities, generating updated yield data for the agricultural field (paragraph 0120, lines 9-12);
generating a yield analysis for the agricultural field excluding the data identified using the map of operational abnormalities (paragraph 0145, lines 6-12; paragraph 0143, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Heiniger et al. as modified with receiving, updating, analyzing yield data as suggested by Johannesson et al. for the purpose of managing/improving agricultural results.

	Allowable Subject Matter

Claims 2-4, 7, 12-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system and method comprising determining that the time difference is greater than a first threshold value, the space difference is greater than a second threshold value, and the heading difference is greater than a third threshold value and, in response, determining that the second timestamp corresponds to a different pass as the first timestamp (claims 2, 12) or determining a first timestamp of the plurality of timestamps is a different pass than a second timestamp of the plurality of timestamps based, at least in part, on detecting a peak between the first timestamp and the second timestamp (claims 3, 13) or identifying a first pass of the plurality of passes as including locations corresponding to time-series data prior to the peak and a second pass of the plurality of passes as including locations corresponding to time-series data after the peak (claim 4, 14) or determining that a heading of the agricultural implement for the first timestamp is greater than a threshold value different from a heading of the agricultural implement for the second time stamp and, in response, identifying the particular location as an end row location (claims 7, 17) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

The combination as claimed wherein a system and method comprising determining that a particular width of a particular pass is less than the width of the agricultural implement and, in response, identifying locations within the particular pass as locations on the point row locations (claims 6, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 8, 2022